Sanders, J.
(dissenting) — Steven Well asserts he was unlawfully committed to a mental hospital 17 years ago and petitions for release. The State concedes the commitment was unlawful. See State’s Br. in Opp’n to Personal Restraint Pet. (Opp’n) at 9 ("If this court could consider the petition [on the merits], the State concedes that the Order of Commitment could not be upheld.”).1 However, the majority refuses the writ regardless of its merit upon the claim it is procedurally barred by RCW 10.73.090, more than one year having lapsed since July 23, 1989, the effective date of Laws of 1989, ch. 395.
*446In 1989 the Washington State Legislature substantially amended RCW 10.73, entitled "criminal appeals,” through the adoption of Substitute House Bill 1071 comprising chapter 395 of the 1989 regular session laws. Of particular relevance here are sections 1 (codified in RCW 10.73.090) and 5 (codified as RCW 10.73.120):
Sec. 1. (1) No petition or motion for collateral attack on a judgment and sentence in a criminal case may be filed more than one year after the judgment becomes final if the judgment and sentence is valid on its face and was rendered by a court of competent jurisdiction.
(2) For the purposes of this section, "collateral attack” means any form of postconviction relief other than a direct appeal. "Collateral attack” includes, but is not limited to, a personal restraint petition, a habeas corpus petition, a motion to vacate judgment, a motion to withdraw a guilty plea, a motion for a new trial, and a motion to arrest judgment.
(3) For the purposes of this section, a judgment becomes final on the last of the following dates:
(c) The date that the United States Supreme Court denies a timely petition for certiorari to review a decision affirming the conviction on direct appeal. . . .
Sec. 5. As soon as practicable after the effective date of this section, the department of corrections shall attempt to advise the following persons of the time limit specified in sections 1 and 2 of this act: Every person who, on the effective date of this section! July 23, 1989], is serving a term of incarceration, probation, parole, or community supervision pursuant to conviction of a felony.
Laws op 1989, ch. 395 (emphasis added).
In answer to the claim his petition is time barred Well claims: "It is clear that the one-year bar applies only to persons who have been convicted of criminal offenses.” Well’s Reply Br. to Opp’n at 3. I agree.
This petition is not time barred by the literal statutory *447text, nor when construed according to the ordinary rules of statutory construction. Moreover, the nature and importance of the writ of habeas corpus emphasizes the view that statutory language should not he twisted and strained to defeat it. I must disagree with a majority that chastises Mr. Well for undertaking reasonable legal efforts to protect his perceived constitutional and legal rights, notwithstanding the claim of his psychiatrists that his natural desire to vindicate his rights is inconsistent with the possible fruits of a coerced regime of treatment. See Majority at 442.
Statutory Text
Maxims of statutory construction require we understand and apply statutes in accordance with the ordinary meaning of the words contained therein in pari materia with their context. Monroe v. Soliz, 132 Wn.2d 414, 425, 939 P.2d 205 (1997) ("When 'statutes relate to the same thing or class, they are in pari materia and must be harmonized if possible.’ ”) (quoting King County v. Taxpayers of King County, 104 Wn.2d 1, 9, 700 P.2d 1143 (1985))). As this is a criminal matter we must also honor the rule of lenity which requires that construction most favorable to the accused. State v. Lively, 130 Wn.2d 1, 14, 921 P.2d 1035 (1996) ("The rule of lenity provides that where an ambiguous statute has two possible interpretations, the statute is to be strictly construed in favor of the defendant.”) (citing State v. Gore, 101 Wn.2d 481, 486, 681 P.2d 227 (1984) and State v. Sass, 94 Wn.2d 721, 726, 620 P.2d 79 (1980)).
Sentence v. Commitment
Although this is a "criminal case” which resulted in a "judgment,” the statute applies by its terms only to the situation where there is also a "sentence” and a petition for "postconviction” relief. "Sentence” means the punishment "formally pronounced by the court or judge upon the defendant after his conviction in a criminal prosecu*448tion . . . .” Black’s Law Dictionary 1362 (6th ed. 1990). The sentencing laws in effect at all times material hereto link and limit "sentence” to "conviction.” See, e.g., RCW 9.92.010. On the other hand those adjudicated "criminally insane” pursuant to RCW 10.77 are not "sentenced” but rather "committed.”
This distinction may make little difference to Mr. Well; however, it is firmly established in the law. The only time "sentence” appears in the chapter on the criminally insane is that section which provides when one is acquitted by reason of insanity "such commitment or treatment cannot exceed the maximum possible penal sentence for [the] offense charged . . . .” RCW 10.77.020(3). Thus, the Legislature has clearly distinguished between commitment and sentence with those incarcerated as criminally insane being members of the former, not latter, category. See State v. Sommerville, 111 Wn.2d 524, 534-36, 760 P.2d 932 (1988) (statutory distinction between criminal sentencing and mental illness commitment applied).
This court has diligently maintained the distinction between commitment and sentence at the expense of broader rights to those committed on mental illness grounds. See, e.g., In re Young, 122 Wn.2d 1, 857 P.2d 989 (1993) (person committed as sex offender lacks rights of criminal defendant because the incarceration is civil and remedial in nature and is not punishment pursuant to a conviction and sentence). If the distinction between sentence and commitment were to be abandoned as illusory, it should be consistently so. In that event there would be no reason to distinguish the meaning of "sentence” for the purposes of the time bar statute and criminal sentencing statutes (e.g., RCW 9.94A) from mental illness "commitment” statutes (e.g., RCW 10.77). But the distinction has been abandoned neither by the Legislature nor this court.
Conviction v. Acquittal
If reliance on the term "sentence” were insufficient to prove Well’s point, the term "postconviction” or "convic*449tion” permits no denial. Unless words have lost their meaning, conviction and acquittal are opposites which cannot coexist in harmony. By definition one who is committed as "criminally insane” is a "person who has been acquitted of a crime charged by reason of insanity . . . .” (RCW 10.77.010(1) (emphasis added). By operation of law the one-year time bár applies only to "collateral attack,” statutorily defined as "any form of postconviction relief . . . .” RCW 10.73.090(2) (emphasis added). Even the definition of final judgment for the purpose of this statute is keyed upon Supreme Court denial of a timely petition for certiorari "affirming the conviction on direct appeal.” RCW 10.73.090(3)(c) (emphasis added).
The notice provision of the same enactment (section 5) codified in RCW 10.73.120 specifically mandates notice be given to "[ejvery person who, on July 23, 1989, is serving a term of incarceration, probation, parole, or community supervision pursuant to conviction of a felony.” (Emphasis added.) As previously noted, this notice provision in section. 5 is inextricably linked to the one-year time bar which appears in section 1 (Laws op 1989, ch. 395, §§ 1, 5). If we read these sections in pari materia, the conclusion is unmistakable that the same class of people subject to the time bar are equally privileged to the notice, i.e., convicted felons, and vice versa.2
Were the statute construed to time bar petitions for relief from those committed by reason of a not-guilty-by-reason-of-insanity plea there is no apparent reason why the Legislature would rationally withhold from these same individuals that notice otherwise required to be furnished to their criminal counterparts. Moreover, were we to read the statute as does the majority (time bar yes, notice no), this disparity might well lead to statutory invalidation on equal protection grounds. Compare Morris v. Blaker, 118 Wn.2d 133, 147-48, 821 P.2d 482 (1992) (no rational basis to treat former mental patients differently from felons for *450purposes of allowing them to show they are sufficiently cured to possess a firearm).3 Such a construction is not preferred because it would violate the maxim that the statute should be construed in a constitutional manner if possible. State v. Rohrich, 132 Wn.2d 472, 939 P.2d 697 (1997).
Legislative History
The court may consider the legislative history of an enactment to explain ambiguities if they exist. State v. Bash, 130 Wn.2d 594, 601, 925 P.2d 978 (1996) ("The court has frequently looked to final bill reports as part of an inquiry into legislative history.”) (citing State v. Silva-Baltazar, 125 Wn.2d 472, 479, 886 P.2d 138 (1994)). Research discloses the subject enactment was first introduced in the form of House Bill 1071 in the 1989 regular session of the Legislature and was ultimately adopted as amended in SHB 1071, 51st Leg., Reg. Sess. (1989). The outline of testimony before the house judiciary committee on January 24, 1989 in support of HB 1071 as prepared by the Snohomish County Prosecuting Attorney shows no reference to those committed to a mental institution on a not-guilty-by-reason-of-insanity plea. The House Bill Report, the Senate Bill Report, and the Final Bill Report, without exception, reference defendants "convicted of a crime,” not persons who may be committed as the result of an insanity acquittal. There is not one word of legislative history supportive of, or even consistent with, the majority’s bizarre claim that those committed under an insanity plea are subject to the one-year time bar, much less exempt from the statutory notice. We have previously held time is no bar where the notice has been omitted, thus linking by precedent what is obviously linked by statutory text and reason. In re Vega, 118 Wn.2d 449, 451, 823 P.2d 1111 (1992).
*451Neither the statutory text nor context, nor the legislative history of this enactment supports the proposition that mental patients committed on a plea of not-guilty-by-reason-of-insanity are subject to the time bar or notice requirements of this statute.
The Great Writ of Antiquity
The majority’s treatment of this subject prompts special concern because it arises in the context of an admittedly meritorious petition for writ of habeas corpus. We recognize a rule of construction which strictly construes statutes which trench upon liberty. In re Detention of J.R., 80 Wn. App. 947, 956, 912 P.2d 1062 (1996) ("As civil commitment statutes authorize a significant deprivation of liberty, they must be strictly construed.”) (citing In re Swanson, 115 Wn.2d 21, 27, 793 P.2d 962, 804 P.2d 1 (1990) and In re LaBelle, 107 Wn.2d 196, 205, 728 P.2d 138 (1986)); In re Swanson, 115 Wn.2d at 31 ("In light of the clear language of the statute and Washington case law concerning statutes impacting liberty interests, the time limits at issue [in this civil commitment] must be strictly construed.”); Dunner v. McLaughlin, 100 Wn.2d 832, 850, 676 P.2d 444 (1984) ("[Statutes that involve a deprivation of liberty are to be strictly construed.”) (citing In re Cross, 99 Wn.2d 373, 379, 662 P.2d 828 (1983)).
Habeas corpus review requires the court to examine the " 'legality of an individual’s confinement,’ thereby insuring the 'integrity of the process resulting in imprisonment.’ ”4 At the heart of habeas corpus is the principle "that in a civilized society, government must always be accountable to the judiciary for a man’s imprisonment . . . .” Fay v. Noia, 372 U.S. 391, 402, 83 S. Ct. 822, 9 L. Ed. 2d 837 (1963). Our courts have long hailed the writ of habeas corpus as "the fundamental instrument for safeguarding individual freedom against arbitrary and *452lawless state action.” Harris v. Nelson, 394 U.S. 286, 290-91, 89 S. Ct. 1082, 22 L. Ed. 2d 281 (1969). Our jurisdiction likewise acknowledges the fundamental importance of habeas corpus as the state constitution expressly guarantees the writ’s availability,5 while our courts reference it as "the Great Writ of antiquity.”6 The Supreme Court has avowed "there is no higher duty than to maintain [habeas corpus] unimpaired.” Bowen v. Johnston, 306 U.S. 19, 26, 59 S. Ct. 442, 83 L. Ed. 455 (1939). Equally, no higher duty befits our court than to deliver up the man unlawfully confined.7 I would therefore, at minimum, not strain the statute to deny this or any man the benefit of the writ of habeas corpus. Unfortunately, and gratuitously, the majority does exactly that.
Faulting Mental Patients for Attempting to Defend Their Legal Rights
Let us recall Mr. Well seeks relief, or at least his day in court, after the better part of 17 years’ incarceration in a mental hospital. Had he been found guilty of first degree assault in 1980 after a trial, or even a plea of guilty, chances are he would have been released years ago.8 Yet Mr. Well continues his incarceration in a mental hospital for the maximum term of life! Given this scenario, the majority’s opinion appears to give this court’s imprimatur to a psychiatric report which criticizes Mr. Well for stating he wants to sue Snohomish County for violating his legal rights and because he continues to maintain his ap*453parently forlorn hope that " 'his attorney will win his release via an appeal’s [sic] court decision,’ ” opining " '[i]t is unfortunate that Mr. Well continues to dwell on his legal status. . . .’ ” Majority at 442 (quoting State’s Resp. to Personal Restraint Pet. at Ex. 11).
I assume the mental health professionals who authored and approved this report were simply stating their sincere belief, if not considered professional judgment, that Mr. Well would be the greater beneficiary of their services were he to be liberated from the distractions of our legal system which at least provide hope for eventual release. With all due respect I would counsel these professionals, if only in dissent, that their relation to Mr. Well under these involuntary and coercive circumstances must in reality be likened not only to a physician-patient relationship but also to one between a jailer and inmate. It is only reasonable that Mr. Well would seek his release through lawful means. Indeed, it might be evidence of mental illness if he did not. Be that as it may, it is hoped his custodians would credit this man with the legal rights he does still possess and willingly, if not gratefully, accept their own responsibility to facilitate their exercise. Such is, or should be, a privilege for those in positions of public responsibility.
In conclusion the majority offers Mr. Well the gratuitous advice that "[h]is commitment is not designed as punishment” and that he might be able to obtain his release "once he demonstrates that he 'no longer presents, as a result of a mental disease or defect, a substantial danger to other persons ....’” Majority at 444-45 (quoting RCW 10.77.200(2)).
How Mr. Well should "demonstrate” that he no longer presents a danger as the result of a mental defect is not, however, explained.
Indeed the task may be quite impossible. Not only does logic preclude proof of a negative but to even begin he would be forced to rely on two questionable, but implicit, assumptions: (1) mental disease causes dangerousness and (2) dangerousness is subject to reasonable prediction. *454Concomitantly, if future dangerousness as the result of a mental disorder cannot be reliably and validly predicted then it would seem virtually impossible to demonstrate, as the majority suggests, that one "no longer presents, as a result of a mental disease or defect, a substantial danger to other persons . . . .” Id. Compare In re Harris, 98 Wn.2d 276, 281, 654 P.2d 109 (1982) (recognizing even the American Psychiatric Association has confessed the profession’s inability to predict dangerousness, referencing scholarly articles). Although restoration of sanity to the system (and perhaps Mr. Well) is beyond the power of this dissent, to admonish Mr. Well for not taking additional steps to treat a condition, or the symptom of a condition, which cannot reasonably he demonstrated to exist in the first instance seems amiss.
Conclusion
I conclude the statutory time bar is inapplicable to mental patients incarcerated as a result of the court’s acceptance of their not-guilty-by-reason-of-insanity plea and dissent.
Madsen, J., concurs with Sanders, J.

Well is detained pursuant to a plea of not guilty by reason of insanity. Such plea is valid only if voluntarily given. State v. Jones, 99 Wn.2d 735, 664 P.2d 1216 (1983). The plea is not voluntary if the person who made it was unaware of the consequences. State v. Brasel, 28 Wn. App. 303, 313, 623 P.2d 696 (1981). An involuntary plea may be withdrawn. Jones, 99 Wn.2d at 747. Here, Well was not informed of and did not know the consequences of his plea and has elected to withdraw it, rendering continued detention unlawful. The State concedes in its brief:
[T]he petitioner claims that he was not properly advised of the consequences of a motion for acquittal by reason of insanity. The State agrees that the record does not reflect any such advice. If the petition were timely, he would therefore be entitled to have the judgment of acquittal vacated. See State v. Brasel, 28 Wn. App. 303, 312-13, 623 P.2d 696 (1981).
State’s Br. in Opp’n to Personal Restraint Pet. at 10.


With one exception: Those convicted of misdemeanors usually need no notice since their incarceration is usually one year or less.


I do not determine this question here because it has not been raised by the parties—and understandably so since they are not privy to the majority opinion before it is written.


Angela Carson, Note, Lonchar v. Thomas: Protecting the Great Writ, 13 Ga. St. U. L. Rev. 809, 815 (1997) (quoting William F. Duker, A Constitutional History of Habeas Corpus 3 (1980)).


Article I, section 13 provides in full: “The privilege of the writ of habeas corpus shall not be suspended, unless in case of rebellion or invasion the public safety requires it.”


Toliver v. Olsen, 109 Wn.2d 607, 608, 746 P.2d 809 (1987).


Blackstone referred to habeas corpus as "the most celebrated writ in the English law” and the Supreme Court agrees. Fay v. Noia, 372 U.S. 391, 399-400, 83 S. Ct. 822, 9 L. Ed. 2d 837 (1963) (quoting "3 Blackstone Commentaries 129”).


Current Sentencing Reform Act guidelines, if applied to Well, would yield a standard range sentence of about nine years, assuming a "0” offender score. RCW 9.94A.310.